        Case 2:20-cv-01954-MCE-KJN Document 15 Filed 01/07/21 Page 1 of 1
1    LAWRENCE A. PURITZ, SBN 80555
     LAW OFFICES OF LAWRENCE A. PURITZ
2    PO BOX 935
     CHICO, CA 95927
3
     Phone: (530) 343-1614
4    Fax: (530) 343-1629
     Email: puritz@sbcglobal.net
5           puritzlawoffices@sbcglobal.net
6    Attorney for Defendant, SW, a minor
7
     by and through her Guardian Ad Litem Aleda White

8

9                                UNITED STATES DISTRICT COURT
                                             for the
10
                                        Eastern District of California
11
     Integon National Insurance Company,             )     Case No. 2:20CV1954MCEKJN
12                         Plaintiff,                )
                                                     )
13   vs.                                                   ORDER FOR APPOINTMENT OF
                                                     )     GUARDIAN AD LITEM
     Richard Mohawk; Leslie Mohawk; BM, a            )
14
     minor, through her Guardian Ad Litem            )     RULE 202 (Fed. R. Civ. P. 17)
15                                                   )
     Richard Mohawk; SW, a minor, through her
                                                     )
16   Guardian Ad Litem Aleda White;                  )
                   Defendants.                       )
17                                                   )
18
                            ORDER APPOINTING GUARDIAN AD LITEM
19
             Having considered the petition of SW for the appointment of Aleda White as Guardian Ad
20
     Litem and good cause appearing therefore, IT IS HEREBY ORDERED that Aleda White be
21   appointed as Guardian Ad Litem for SW, a minor and defendant in the above entitled action, and
22   she is authorized to defend the action in the Declaratory Relief Complaint mentioned in the
23   petition.

24
             IT IS SO ORDERED.

25
     Dated: January 7, 2021
26                                               _______________________________________
                                                 MORRISON C. ENGLAND, JR.
27                                               UNITED STATES DISTRICT JUDGE
28
                                                     –1–

                    ORDER FOR APPOINTMENT OF GUARDIAN AD LITEM
